DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 11,292,217 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 21-40 of instant application is rejected as being anticipated by claims 1-11 of conflicting patent US 11,292,217 B2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 22, 28, 33, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by COLTRIN (US 6,385,836 B1; as cited by IDS).
With respect to claim 21, COLTRIN discloses a method comprising: locating a void in a composite component (a method for repairing a composite material having an internal void includes identifying the location of the internal void; abstract; …a common defect associated with composite structure is air inclusions or voids located inside the composite material.  Such voids weaken the composite material and sometimes must be repaired; column 1, lines 39-42); and creating a flow path through the void, the flow path having a first opening on a first side of the composite component and a second opening on a second side of the composite component; depositing a filler material within the flow path (…one type of repair for voids and interlaminar defects is resin injection.  During one type of resin injection repair, two holes are drilled through the composite material to the void inside the composite material.  The two holes are typically drilled at opposite ends of the defect.  Resin is then either driven into one hole using pressure until it exits the second hole, or resin is drawn into one hole by applying a vacuum to the second hole; column 1, lines 47-54); processing the composite component having the filler material within the flow path (…the repair material  that fills void and channel may be hardened by curing; column 4, lines 41-42).
With respect to claim 22, COLTRIN discloses as discussed above with respect to claim 21.  Also, it discloses the method wherein the composite component is formed from a polymer matrix composite material composite component in need of repair in aerospace application is made of fiber-reinforced polymer (polymeric matrix composite); column 1, lines 10-20).
With respect to claim 28, COLTRIN discloses as discussed above with respect to claim 21.  Also, it discloses the method wherein the second side is opposite the first side (…one type of repair for voids and interlaminar defects is resin injection.  During one type of resin injection repair, two holes are drilled through the composite material to the void inside the composite material.  The two holes are typically drilled at opposite ends of the defect.  Resin is then either driven into one hole using pressure until it exits the second hole, or resin is drawn into one hole by applying a vacuum to the second hole; column 1, lines 47-54; COLTRIN et al.).
With respect to claim 33, COLTRIN discloses a method for repairing a void in a composite component (a method for repairing a composite material having an internal void includes identifying the location of the internal void; abstract; …a common defect associated with composite structure is air inclusions or voids located inside the composite material.  Such voids weaken the composite material and sometimes must be repaired; column 1, lines 39-42), comprising: creating a flow path through the void, the flow path having a first opening on a first side of the composite component and a second opening on a second side of the composite component; filling the void and flow patch with a filler material (…one type of repair for voids and interlaminar defects is resin injection.  During one type of resin injection repair, two holes are drilled through the composite material to the void inside the composite material.  The two holes are typically drilled at opposite ends of the defect.  Resin is then either driven into one hole using pressure until it exits the second hole, or resin is drawn into one hole by applying a vacuum to the second hole; column 1, lines 47-54); and processing the composite component having the filler material (…the repair material  that fills void and channel may be hardened by curing; column 4, lines 41-42); wherein a first portion of the flow patch extends at a first angle with respect to a lateral direction defined by the composite component, the first portion including the first opening, and wherein a second portion of the flow patch extends at a second angle with respect to the lateral direction such that the flow path is defined at more than one angle with respect to the composite component, the second portion including the second opening (…one type of repair for voids and interlaminar defects is resin injection.  During one type of resin injection repair, two holes are drilled through the composite material to the void inside the composite material.  The two holes are typically drilled at opposite ends of the defect.  Resin is then either driven into one hole using pressure until it exits the second hole, or resin is drawn into one hole by applying a vacuum to the second hole; column 1, lines 47-54; COLTRIN et al.).
With respect to claim 38, COLTRIN discloses a composite component comprising: a first side; a second side; a void within the composite component; a flow path having a first opening on the first side and a second opening on the second side, the flow patch extending through the void; and a filler material filling the void and the flow patch (…one type of repair for voids and interlaminar defects is resin injection.  During one type of resin injection repair, two holes are drilled through the composite material to the void inside the composite material.  The two holes are typically drilled at opposite ends of the defect.  Resin is then either driven into one hole using pressure until it exits the second hole, or resin is drawn into one hole by applying a vacuum to the second hole; column 1, lines 47-54; COLTRIN et al.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over COLTRIN (US 6,385,836 B1; as cited by IDS).
With respect to claims 24 and 35, COLTRIN discloses as discussed above with respect to claim 21 and 33, respectively.  Although the repair material that fills void and channel may be hardened by curing (column 4, lines 41-42), it discloses the method wherein processing the composite component includes autoclaving the composite component having the filler material as claimed.
COLTRIN discloses as discussed above respect to claim 21.  Also, it discloses that it is known to use the curing of composite material via autoclave and that the liquid resin turns into a solid thermoset (column 1, lines 26-29).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the curing of composite component having the filler material of COLTRIN via using autoclave as taught by COLTRIN as a well-known method of curing the composite component with liquid resin embedded therein as taught by COLTRIN.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over COLTRIN (US 6,385,836 B1; as cited by IDS) in view of HERSHEY et al. (US 2017/0284974 A1; as cited by IDS).
With respect to claim 25, COLTRIN discloses the method as discussed above with respect to claim 21.
Although COLTRIN discloses composite component in need of repair in aerospace application is made of fiber-reinforced polymer (polymeric matrix composite) (column 1, lines 10-20); it is silent as to the method wherein the composite component is a ceramic matrix composite material as claimed in claim 25.
HERSHEY et al. disclose a composite laminate structure in need of repair in aircraft construction is made of high strength fibers using polymeric, metallic, and/or ceramic matrix material (p.1, paragraph 0002).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the polymeric matrix composite component in need of repair of COLTRIN with the ceramic matrix composite component in need of repair as taught by HERSHEY et al. as conventionally known alternative composite material of the component in need of repair in aircraft art.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over COLTRIN (US 6,385,836 B1; as cited by IDS) in view of ROBERTS, III et al. (US 2013/0022471 A1; as cited by IDS),
With respect to claims 26-27, COLTRIN discloses the method as discussed above with respect to claim 21.  
However, it is silent as to the method wherein processing the composite component includes subjecting the composite component having the filler material to melt infiltration as claimed in claim 26; wherein the filler material comprises silicon as claimed in claim 27.
ROBERTS, III et al. disclose methods for repairing a turbine airfoil constructed from a CMC material are provided via filling a cavity located in the turbine airfoil with a ceramic paste (e.g. a ceramic powder and a binder), heating the ceramic paste 50 in the cavity to remove the binder, thereby forming a porous ceramic material 52, and adding a molten ceramic material 54 to the porous ceramic material 52 (abstract; p.3, paragraphs 0029-0032); wherein the molten ceramic material 54 can flow and penetrate the pores of the porous ceramic material 52, similar to in melt infusion techniques (p.3, paragraph 0033); wherein the molten ceramic material 54 can generally include ceramic material, such as silicon carbide, silicon dioxide, etc. (p.3, paragraph 0034).  After infusion of the molten ceramic material 54, the cavity 26 can be cooled, allowing the porous ceramic material 52 and molten ceramic material 54 to cure and set into a ceramic patch 56 filling the cavity (p.3, paragraph 0035).  
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the ceramic matrix composite component (as modified by HERSHEY et al.) having the filler material (resin, in this case) of COLTRIN with the filter material being silicon (as claimed in claim 27) and with the method subjecting the composite component having the filler material to melt infiltration (as claimed in claim 26)   as taught by ROBERTS, III et al. as a well-known suitable filler material used in filling the voids of composite material and process step after filling the resin into the cavity (damaged area) used in CMC repair art.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over COLTRIN (US 6,385,836 B1; as cited by IDS) in view of McBROOM (US 6,149,749; as cited by IDS).
With respect to claim 32, COLTRIN et al. discloses as discussed above with respect to claim 21.  Although it COLTRIN et al. disclose the method comprising creating the flow patch comprise drilling a hole through the composite component, the hole forming the flow path (…making two holes via drilling to the defect; column 1, lines 50-51; COLTRIN et al.), it is silent as to the method wherein creating the flow patch comprise laser drilling a hole through the composite component, the hole forming the flow path as claimed.
McBROOM discloses a structure being repaired may be a sandwich-stiffened structure having a pair of spaced monolithic laminates separated by a cellular structure.  A pillar used in the repair might then extend below the base of the crater and abut an interior surface of that monolithic laminate spaced from the damage.  Manufacture of the patch may include first curing the patch, when employing curable resin, then painting an outer surface of the patch and subsequently drilling, for example, laser frilling the aperture in the patch (column 4, lines 37-45).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the drilling of composite of COLTRIN et al. with drilling via laser (laser drilling as claimed) as taught by McBROOM as conventionally known drilling method in repair art.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over COLTRIN (US 6,385,836 B1; as cited by IDS) in view of ROBERTS, III et al. (US 2013/0022471 A1; as cited by IDS), and further in view of HERSHEY et al. (US 2017/0284974 A1; as cited by IDS).
With respect to claim 34, COLTRIN discloses the method as discussed above with respect to claim 33.
Although COLTRIN discloses composite component in need of repair in aerospace application is made of fiber-reinforced polymer (polymeric matrix composite) (column 1, lines 10-20); it is silent as to the method wherein the composite component is a ceramic matrix composite material and wherein processing the composite component includes subjecting the composite component having the filler material to melt infiltration; wherein the filler material comprises silicon as claimed.
HERSHEY et al. disclose a composite laminate structure in need of repair in aircraft construction is made of high strength fibers using polymeric, metallic, and/or ceramic matrix material (p.1, paragraph 0002).
ROBERTS, III et al. disclose methods for repairing a turbine airfoil constructed from a CMC material are provided via filling a cavity located in the turbine airfoil with a ceramic paste (e.g. a ceramic powder and a binder), heating the ceramic paste 50 in the cavity to remove the binder, thereby forming a porous ceramic material 52, and adding a molten ceramic material 54 to the porous ceramic material 52 (abstract; p.3, paragraphs 0029-0032); wherein the molten ceramic material 54 can flow and penetrate the pores of the porous ceramic material 52, similar to in melt infusion techniques (p.3, paragraph 0033); wherein the molten ceramic material 54 can generally include ceramic material, such as silicon carbide, silicon dioxide, etc. (p.3, paragraph 0034).  After infusion of the molten ceramic material 54, the cavity 26 can be cooled, allowing the porous ceramic material 52 and molten ceramic material 54 to cure and set into a ceramic patch 56 filling the cavity (p.3, paragraph 0035).  
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the polymeric matrix composite component in need of repair of COLTRIN with the ceramic matrix composite component in need of repair as taught by HERSHEY et al. as conventionally known alternative composite material of the component in need of repair in aircraft art.
Also, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the ceramic matrix composite component having the filler material (resin, in this case) of COLTRIN as modified by HERSHEY et al. with the filter material being silicon and with the method subjecting the composite component having the filler material to melt infiltration as taught by ROBERTS, III et al. as a well-known suitable filler material used in filling the voids of composite material and process step after filling the resin into the cavity (damaged area) used in CMC repair art.




Allowable Subject Matter
Claims 22, 29-30, 36-37, and 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the terminal disclaimer is submitted.
The following is a statement of reasons for the indication of allowable subject matter:  None of prior art of the record discloses, teaches, and/or suggests a method, comprising: wherein the flow path of the first portion extends perpendicular to the first side of the composite component and the second portion extends perpendicular to the second side of the composite component as claimed in claim 22; wherein the second side is adjacent the first side as claimed in claim 29; wherein the flow path has a third opening on the second side of the composite component as claimed in claim 30; wherein the first portion of the flow path and the second portion of the flow path from a V shape through the void as claimed in claim 36; wherein the first portion of the flow path and the second portion of the flow path form an L shape through the void as claimed in claim 37; wherein a first portion of the flow path extends at a first angle with respect to a lateral direction defined by the composite component, the first angle being non-zero and non-normal with respect to the lateral direction, and wherein a second portion of the flow path extends at a second angle with respect to the lateral direction such that the flow path is defined at more than one angle with respect to the composite component, the second angle being non-zero and non-normal with respect to the lateral direction as claimed in claim 39.
The closest prior art of the record COLTRIN (US 6,385,836 B1) discloses a method comprising: locating a void in a composite component; and subjecting the composite component to a process for repair (a method for repairing a composite material having an internal void includes identifying the location of the internal void; abstract; …a common defect associated with composite structure is air inclusions or voids located inside the composite material.  Such voids weaken the composite material and sometimes must be repaired; column 1, lines 39-42), the process for repair including creating a flow path through the void, applying a filler material to the composite component at the flow path (…one type of repair for voids and interlaminar defects is resin injection.  During one type of resin injection repair, two holes are drilled through the composite material to the void inside the composite material.  The two holes are typically drilled at opposite ends of the defect.  Resin is then either driven into one hole using pressure until it exits the second hole, or resin is drawn into one hole by applying a vacuum to the second hole; column 1, lines 47-54).
However, it fails to disclose the method wherein the flow path of the first portion extends perpendicular to the first side of the composite component and the second portion extends perpendicular to the second side of the composite component as claimed in claim 22; wherein the second side is adjacent the first side as claimed in claim 29; wherein the flow path has a third opening on the second side of the composite component as claimed in claim 30; wherein the first portion of the flow path and the second portion of the flow path from a V shape through the void as claimed in claim 36; wherein the first portion of the flow path and the second portion of the flow path form an L shape through the void as claimed in claim 37; wherein a first portion of the flow path extends at a first angle with respect to a lateral direction defined by the composite component, the first angle being non-zero and non-normal with respect to the lateral direction, and wherein a second portion of the flow path extends at a second angle with respect to the lateral direction such that the flow path is defined at more than one angle with respect to the composite component, the second angle being non-zero and non-normal with respect to the lateral direction, as claimed in claim 39.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYUN LEE whose telephone number is (571)270-5114. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N. Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        

/Jaeyun Lee/
8/30/2022